Citation Nr: 0908096	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to Agent Orange in Korea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
September 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing at the RO was held in December 2008 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand is necessary with 
respect to the issue of entitlement to service connection for 
prostate cancer.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On December 11, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal of the issues 
of entitlement to service connection for hypertension and 
rheumatoid arthritis.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the issues of 
entitlement to service connection for hypertension and 
rheumatoid arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn his appeal of the issues of entitlement to 
service connection for hypertension and rheumatoid arthritis 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal of these issues 
and they are dismissed.


ORDER

The appeal is dismissed with respect to the issues of 
entitlement to service connection for hypertension and 
rheumatoid arthritis.


REMAND

The appellant seeks service connection for prostate cancer, 
contending that such condition was incurred in service as a 
result of his exposure to Agent Orange.  

VA regulations provide a rebuttable presumption of herbicide 
exposure to veterans who served in the Republic of Vietnam 
during the Vietnam era, i.e. from January 9, 1962, to May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e).  The enumerated diseases which are deemed 
to be associated with herbicide exposure include prostate 
cancer.  See 38 C.F.R. § 3.309(e).  

In addition to these presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In this case, the appellant did not serve in Vietnam, nor 
does he so contend.  Rather, he claims that between February 
1969 and July 1969, his unit was on temporary duty in the 
Korean DMZ doing construction work.  The appellant indicated 
that it was his belief that he had been exposed to Agent 
Orange at that time.  

The appellant's service personnel records show that from July 
5, 1969, to September 9, 1970, he was stationed in Korea with 
the 76th Engineering Battalion, where he worked primarily as 
a supply clerk.  

VA has received information from the Department of Defense 
(DoD) indicating that Agent Orange was used in Korea in the 
area of the demilitarized zone (DMZ) between April 1968 and 
July 1969.  See e.g. VHA Directive 2000-027 (September 5, 
2000).  The Department of Defense has identified specific 
units that served in areas along the DMZ in Korea where such 
herbicides were used and VA will concede exposure to 
herbicides on a factual basis if a veteran was assigned to 
one of the enumerated units.  See M21-1MR, Pt. IV, Subpart 
ii, Chapter 2, Section C, 10.  The appellant's unit, however, 
is not among those identified by DoD.  

VA's Adjudication Procedure Manual (M21-1MR), however, 
requires additional development actions where a veteran was 
not assigned to one of the enumerated units, but alleges 
service along the DMZ between April 1968 and July 1969.  
These actions may include submitting a request to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification of the location of a veteran's unit.  See M21-
1MR, Pt. IV, Subpart ii, Chapter 2, Section C, 10.  Thus, a 
remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should comply with the 
evidentiary development procedures set 
forth in M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10, for 
purposes of attempting to verify the 
appellant's alleged exposure to Agent 
Orange during his service in Korea.

2.  After completing any additional 
development deemed necessary as a 
consequence of the action taken in the 
preceding paragraph, the appellant's 
claim should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


